Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 11/15/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claim 1 has been narrowed, i.e. claim 1 has been amended deleting the chemical species: 

    PNG
    media_image1.png
    114
    134
    media_image1.png
    Greyscale
.
Therefore, it is the Examiner’s position that the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767